                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JULIUS WHATLEY,                        *
                                       *
      Plaintiff,                       *
                                       *
vs.                                    *     CIVIL ACTION NO. 17-00490-B
                                       *
NANCY A. BERRYHILL,                    *
Acting Commissioner of Social          *
Security,                              *
                                       *
      Defendant.                       *

                                     ORDER

      Plaintiff    Julius   Whatley    (hereinafter     “Plaintiff”)    seeks

judicial review of a final decision of the Commissioner of Social

Security denying his claim for a period of disability, disability

insurance benefits, and supplemental security income under Titles

II and XVI of the Social Security Act, 42 U.S.C. §§ 401, et seq.,

and 1381, et seq.     On October 24, 2018, the parties consented to

have the undersigned conduct any and all proceedings in this case.

(Doc. 19).      Thus, the action was referred to the undersigned to

conduct   all    proceedings   and    order    the   entry   of   judgment   in

accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil

Procedure 73.       (Doc. 20).       Upon careful consideration of the

administrative record and the memoranda of the parties, it is

hereby ORDERED that the decision of the Commissioner be AFFIRMED.
I.   Procedural History1

     Plaintiff filed his application for benefits on July 15, 2014,

alleging disability beginning May 31, 2013, based on high blood

pressure, diabetes, arthritis in his shoulders, hands, feet, and

neck, high cholesterol, and acid reflux.               (Doc. 11 at 35, 222,

244).   Plaintiff’s application was denied and upon timely request,

he was granted an administrative hearing before Administrative Law

Judge Walter Vance Lassiter, Jr. (hereinafter “ALJ”) on March 16,

2016.   (Id. at 51).        Plaintiff, who was represented by counsel,

appeared by video from Selma, Alabama at the hearing and provided

testimony related to his claims.             (Id. at 57-81).    A vocational

expert (“VE”) also appeared at the hearing and provided testimony.

(Id. at 81-86).        On July 28, 2016, the ALJ issued an unfavorable

decision finding that Plaintiff is not disabled.                (Id. at 32).

The Appeals Council denied Plaintiff’s request for review on

September 15, 2017.         (Id. at 4).      Therefore, the ALJ’s decision

dated   July     28,    2016,     became     the   final   decision    of   the

Commissioner.2     (Id.).

     Having    exhausted        his   administrative    remedies,     Plaintiff

timely filed the present civil action.             (Doc. 1).   Oral argument



1    The Court’s citations to the transcript in this order refer
to the pagination assigned in CM/ECF.
2    Plaintiff previously filed a Title II application on June 10,
2011, which was denied. (Doc. 11 at 35).


                                         2
was conducted on November 27, 2018 (Doc. 23), and the parties agree

that this case is now ripe for judicial review and is properly

before this Court pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

II.   Issues on Appeal

         1.   Whether the ALJ properly considered the
              opinion of Plaintiff’s treating physician,
              Dr. Bruce Taylor, M.D.?

         2. Whether substantial evidence supports the
            ALJ’s Residual Functional Capacity (“RFC”)
            determination?

         3.   Whether substantial evidence supports the
              ALJ’s determination that Plaintiff retains
              the ability to perform his past relevant work?

         4.   Whether the ALJ erred by failing to fully
              develop the record by ordering consultative
              orthopedic and neurological examinations?

         5.   Whether the ALJ erred when an individual with
              Plaintiff’s vocational profile, limited to a
              full range of light work and unable to perform
              his past work, would be found disabled under
              Medical-Vocational Guidelines Rule 202.06?

III. Factual Background

      Plaintiff was born on September 8, 1959, and was fifty-six

years of age at the time of his administrative hearing on March

16, 2016.     (Doc. 11 at 57, 222).     Plaintiff has a twelfth-grade

education and attended trade school for auto body work.        (Id. at

57-58, 245).    Plaintiff last worked for a tree-trimming service in

2011.   (Id. at 280-81).    Plaintiff also formerly worked as a store

laborer, lumber stacker, candy mixer, and beef boner.     (Id. at 59-

62, 81, 280, 282-84).      He also worked jobs making concrete septic


                                    3
tanks and building windows.      (Id. at 64, 285-86).

       According to Plaintiff, he can no longer work because when he

gets overheated, it makes him nauseous, weak, and dizzy.3        (Id. at

73).    In addition, he has back, neck, and shoulder pain, as well

as numbness and tingling in his feet and an inability to pick up

small objects with his fingers.         (Id. at 73-75).   At the time of

his hearing, Plaintiff was on two medications for high blood

pressure, a statin for cholesterol, Meclizine for dizziness, and

Amitriptyline for numbness and tingling in his feet.         (Id. at 73-

74).    He also was prescribed Tramadol for pain in his back, neck,

and shoulders.    (Id. at 73).    At the hearing, Plaintiff testified

that his medical treatment for diabetes has consisted of taking

“about three or four” medications, but no insulin shots.         (Id. at

74).

IV.    Standard of Review

       In reviewing claims brought under the Act, this Court’s role

is a limited one.     The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards




3
     Plaintiff testified that he quit his job with a tree service
because he “kept getting overheated and throwing up and getting
weaker and dizzy.” (Doc. 11 at 72).


                                    4
were applied.4   Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).     A court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).                     The

Commissioner’s findings of fact must be affirmed if they are based

upon substantial evidence.     Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).     “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”   Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).   In determining whether substantial evidence exists,

a reviewing court must consider the record as a whole, taking into

account    evidence    both   favorable       and      unfavorable    to   the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS

10163, at *4 (S.D. Ala. June 14, 1999).

V.   Statutory and Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his or her disability.          20 C.F.R. §§ 404.1512,

416.912.   Disability is defined as the “inability to engage in any

substantial   gainful     activity       by   reason     of   any    medically



4 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).

                                     5
determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”     42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).

The Social Security regulations provide a five-step sequential

evaluation process for determining whether a claimant has proven

his or her disability.    See 20 C.F.R. §§ 404.1520, 416.920.

     The claimant must first prove that he or she is not engaged

in substantial gainful activity. Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).      The second

step requires the claimant to prove that he or she has a severe

impairment or combination of impairments.     Id.   If, at the third

step, the claimant proves that the impairment or combination of

impairments meets or equals a listed impairment, then the claimant

is automatically found disabled regardless of age, education, or

work experience.   Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite his or

her impairments.    Lewis v. Callahan, 125 F.3d 1436, 1440 (llth

Cir. 1997).   Once a claimant’s RFC is determined, the evaluation

proceeds to the fourth step, where the claimant must prove an

inability to perform his or her past relevant work.       Carpenter,


                                  6
614 F. App’x at 486.

      If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that the claimant is capable of engaging in another kind of

substantial gainful employment which exists in significant numbers

in the national economy, given the claimant’s RFC, age, education,

and work history.     Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his or her inability to perform those

jobs in order to be found disabled.       Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562,

1564 (11th Cir. 1985)).

VI.   The ALJ’s Findings

      In the case sub judice, the ALJ found that Plaintiff has the

non-severe impairments of type two diabetes, benign hypertension,

esophageal   reflux    disease,    unspecified    insomnia,    history     of

gastroparesis,     history   of    mononeuritis    of   the    left   lower

extremity, possible history of lumbago, and possible history of

cervicalgia which, when considered in combination, are severe.

(Doc. 11 at 38).    The ALJ found that Plaintiff’s impairments, when

considered   individually    and   in    combination,   do    not   meet   or

medically equal any of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525,


                                     7
404.1526, 416.920(d), 416.925, and 416.926).                   (Id.).        The ALJ

further found that Plaintiff has the RFC to perform medium work as

defined in 20 C.F.R. §§ 404.1567(c) and 416.967(c), with the

following additional limitations: Plaintiff can stand and/or walk

for at least two hours without interruption and at least six hours

over the course of an eight-hour workday; Plaintiff can sit for at

least two hours without interruption and at least six hours over

the course of an eight-hour workday; Plaintiff can occasionally

crawl and can occasionally climb ramps, stairs, ladders, and

scaffolds;        Plaintiff   cannot    climb      ropes,    poles,     or    trees;

Plaintiff    can     frequently   balance,      stoop,      kneel,    and    crouch;

Plaintiff    can     occasionally      work   in   poorly    ventilated       areas;

Plaintiff cannot work at unprotected heights; and Plaintiff can

frequently        operate   motorized    vehicles     and    operate     hazardous

machinery.    (Id. at 39).      The ALJ concluded that Plaintiff is able

to perform his past relevant work as a beef boner, candy mixer,

store laborer, and tree-trimmer helper, both as actually performed

and as generally performed.         (Id. at 46-47).         Thus, the ALJ found

that Plaintiff is not disabled.           (Id. at 47).

VII. Discussion

             A.     Substantial evidence supports the ALJ’s
                    assignment of weight to the opinions of
                    Plaintiff’s treating physician, Dr. Bruce
                    Taylor, M.D.

     In his brief, Plaintiff argues that the ALJ erred in failing



                                         8
to assign at least deferential weight to the opinions of his

treating primary care physician, Dr. Bruce Taylor, M.D., that his

back and neck pain, dizziness, and gait instability prevent him

from being able to work.            (Doc. 14 at 6-10).       The Commissioner

counters that the ALJ properly considered Dr. Taylor’s opinions

concerning      Plaintiff’s    functional      limitations    and    gave   valid

reasons for according the opinions little weight.                 (Doc. 17 at 4-

5).   The Commissioner further argues that substantial evidence

supports the ALJ’s assignment of weight to Dr. Taylor’s opinions.

(Id. at 5).     Having reviewed the record at length, the Court finds

that Plaintiff’s claim is without merit.

      As part of the disability determination process, the ALJ is

tasked   with    weighing     the   opinions    and    findings    of   treating,

examining, and non-examining physicians.               In reaching a decision,

the ALJ must specify the weight given to different medical opinions

and the reasons for doing so.         See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011).                 The failure to do so is

reversible error.      See Williams v. Astrue, 2009 U.S. Dist. LEXIS

12010, at *4, 2009 WL 413541, at *1 (M.D. Fla. Feb. 18, 2009).

      The ALJ must give “substantial weight” to the opinion of a

claimant’s treating physician, unless “good cause” exists for not

doing so.    Costigan v. Comm’r, Soc. Sec. Admin., 603 F. App’x 783,

788 (11th Cir. 2015) (per curiam) (citing Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004)).              “The opinion of


                                        9
a   one-time    examining   physician”   is   not   entitled   to   the   same

deference as that of a treating physician.            Petty v. Astrue, 2010

U.S. Dist. LEXIS 24516, at *50, 2010 WL 989605, at *14 (N.D. Fla.

Feb. 18, 2010) (citing Crawford, 363 F.3d at 1160).            Also, an “ALJ

is required to consider the opinions of non-examining state agency

medical and psychological consultants because they ‘are highly

qualified physicians and psychologists who are also experts in

Social Security disability evaluation.’”            Milner v. Barnhart, 275

F. App’x 947, 948 (11th Cir. 2008) (per curiam) (citing 20 C.F.R.

§ 404.1527(f)(2)(i)).        “The ALJ may rely on opinions of non-

examining sources when they do not conflict with those of examining

sources.”      Milner, 275 F. App’x at 948 (citing Edwards v. Sullivan,

937 F.2d 580, 584-85 (11th Cir. 1991)).

      Whether considering the opinions of treating, examining, or

non-examining physicians, good cause to discredit the testimony of

any medical source exists when it is contrary to or unsupported by

the evidence of record.      Phillips v. Barnhart, 357 F.3d 1232, 1240

(11th Cir. 2004).       “Good cause may also exist where a doctor’s

opinions are merely conclusory, inconsistent with the doctor’s

medical records, or unsupported by objective medical evidence.”

Hogan v. Astrue, 2012 U.S. Dist. LEXIS 108512, at *8, 2012 WL

3155570, at *3 (M.D. Ala. Aug. 3, 2012).              The ALJ is “free to

reject the opinion of any physician when the evidence supports a

contrary conclusion.”       Sryock, 764 F.2d at 835 (citation omitted);


                                    10
see also Adamo v. Comm’r of Soc. Sec., 365 F. App’x 209, 212 (11th

Cir. 2010) (per curiam) (“The ALJ may reject any medical opinion

if the evidence supports a contrary finding.”).

       The   record     shows    that    Dr.    Taylor    treated   Plaintiff

periodically    for    various   ailments      from   December   2011   through

December 2015.5       (See id. at 319-32, 348-416).        After the alleged

onset date of May 31, 2013, Plaintiff did not seek treatment from

Dr. Taylor until September 13, 2013, and at that time, he reported

chest pain, reflux symptoms, and difficulty sleeping.                   (Id. at

240, 322).     Plaintiff’s glucose level on that date was 294;              his

blood pressure was 135/84; and his physical examination findings

were normal.    (Id. at 240, 322-23).          Plaintiff was diagnosed with

pure hypercholesterolemia, uncontrolled diabetes, benign essential

hypertension, esophageal reflux, and unspecified insomnia, for

which he was prescribed medications and instructed on diet and

monitoring of his blood pressure and blood sugar.                (Id. at 323-

27).

       From 2014 through August 2015, Dr. Taylor regularly treated

Plaintiff for diabetes and high blood pressure with medication and

instructions for home monitoring.              (Id. at 359-60, 363-66, 377,



5
      At his initial visit to Dr. Taylor on December 19, 2011,
Plaintiff complained of back and shoulder pain, and the nurse
practitioner noted: “He tries to answer yes to almost every pain
related question. Openly states he is trying to get disability.”
(Doc. 11 at 414).

                                        11
386-87, 392-93).      During that time, Plaintiff’s blood pressure and

blood   sugar     readings     were   frequently    high,    but      his   physical

examination findings were consistently normal. (Id.).

     On October 1, 2014, Plaintiff was examined by consultative

medical examiners Dr. Miciara Hernandez, M.D., and Dr. Maria

Oquendo, M.D.      (Id. at 337-41).      During the examination, Plaintiff

reported that he followed a low salt diet, that his highest blood

pressure readings at home had been a systolic of 150 and a

diastolic of 119, and that he exercised by walking.                   (Id. at 337).

Plaintiff    denied    chest     pain,   palpitations,       and      shortness   of

breath,    and    a   review    of    systems    showed     no    cardiovascular,

pulmonary,       gastrointestinal,       genitourinary,          or   neurological

symptoms.6       (Id. at 337, 339).           It was noted that Plaintiff’s

cholesterol was high, and his blood pressure was 163/99.                     (Id. at

338-39).     In addition, a neurological examination produced an

abnormal monofilament test.           (Id. at 339).       Plaintiff’s physical

examination findings on that date were largely normal, including

normal heart; normal lungs; no neurological symptoms; no acute

distress;    alert    and    oriented;    normal    strength      and   sensation;

normal gait; normal muscle tone and strength; no weakness; no

atrophy; and no abnormal movement.             (Id.).   Plaintiff was assessed




6 Plaintiff did not mention back pain, neck pain, dizziness, or
gait instability.


                                         12
with benign essential hypertension, diabetes mellitus with other

specified manifestations, and peripheral neuropathy.        (Id. at

340).   Drs. Dr. Hernandez and Oquendo recommended “glycemic and

lipid control” and that Plaintiff’s blood pressure medication be

adjusted. (Id.). No functional limitations were assessed. (Id.).

     With respect to Plaintiff’s back, neck, and extremity pain,

Plaintiff presented to Dr. Taylor on October 14, 2014, and November

25, 2014, with complaints of low back pain that radiated into his

right leg.   (Id. at 377, 380).    Plaintiff’s physical examination

findings on both occasions were unremarkable.    (Id. at 378, 381).

Dr. Taylor diagnosed unspecified thoracic or lumbosacral neuritis

or radiculitis and lumbago and prescribed Robaxin and Tramadol for

his lower back pain.    (Id.).    At the November 2014 visit, Dr.

Taylor noted that Plaintiff reported that the medication was

helping with his back pain, and he did not take it often.   (Id. at

377).   In addition, Plaintiff reported feeling well on that date

and denied headaches, vision problems, chest pain, shortness of

breath, and malaise.   (Id.).

     On February 26, 2015, Plaintiff presented to Dr. Taylor with

additional complaints of left shoulder/arm and leg pain that was

alleviated by Gabapentin.   (Id. at 365-66).   Plaintiff’s physical

examination findings remained normal. (Id.). Dr. Taylor diagnosed

Plaintiff with unspecified thoracic or lumbosacral neuritis or

radiculitis, and, in addition to his other medications, prescribed


                                  13
Gabapentin.    (Id.).     Plaintiff returned on May 26, 2015, reporting

pain in both arms, “on and off” lower back pain, problems with

both wrists, and occasional numbness in his fingers. (Id. at 363).

Plaintiff’s physical examination findings again were normal.                 (Id.

at 363-64).      Dr. Taylor prescribed pain medication, a muscle

relaxer, and Amitriptyline for nerve issues.            (Id. at 364).

     On August 26, 2015, Plaintiff returned with complaints of

light-headedness and stomach pain upon waking up in the morning,

as well as shoulder and neck pain.                (Id. at 359).       Plaintiff

reported feeling well on that date and denied headaches, vision

problems, chest pain, shortness of breath, and malaise.                  (Id.).

Plaintiff’s blood pressure was 170/96; his blood glucose was 274;

and his physical examination findings remained unremarkable.                 (See

id. at 360).     Dr. Taylor diagnosed Plaintiff with dizziness and

giddiness,     esophageal     reflux,    benign    essential    hypertension,

uncontrolled diabetes with neurological manifestations, pain in

joint    involving   shoulder   region,      cervicalgia,     and   unspecified

thoracic or lumbosacral neuritis or radiculitis.                    (Id.).   Dr.

Taylor    adjusted      Plaintiff’s      blood     pressure     and    diabetes

medications.     (Id.).

     On    September    25,   2015,   Plaintiff     returned   with    multiple

complaints, including dizziness and gait instability, low back

pain radiating into his legs and causing difficulty with sitting

and standing, and neck pain that was severe at times but improved


                                        14
with Tramadol.     (Id. at 356).     Plaintiff also reported that he had

recently fallen.     (Id.).    Plaintiff’s blood pressure was 126/79,

and his non-fasting blood glucose level was 232.             (Id. at 357).

Plaintiff had a positive straight leg raise test, but his physical

examination findings were otherwise normal. (See id.). Dr. Taylor

diagnosed Plaintiff with dizziness and giddiness, uncontrolled

diabetes   with    neurological      manifestations,     unspecified     acute

sinusitis, and unspecified vitamin D deficiency.               He adjusted

Plaintiff’s diabetes medication and prescribed amoxicillin for a

sinus infection.     (Id.).

     Plaintiff’s last date of treatment with Dr. Taylor on record

is December 28, 2015.         On that date, Plaintiff reported sinus

issues, dizziness, and bilateral hand cramps for several days.

(Id. at 348).     However, Plaintiff also reported that he felt well,

and he denied headaches, vision problems, chest pain, and shortness

of breath.   (Id.).      Plaintiff’s blood pressure was 154/92.           Dr.

Taylor   noted    that   Plaintiff   had   not   been   checking   his   blood

pressure or blood sugar on a regular basis, and that his blood

sugar reading was elevated at 338.7         (Id. at 348-49).       Dr. Taylor




7
     Plaintiff admitted that his blood sugar was uncontrolled as
a result of his own failure to follow the recommended diabetic
diet closely, and the record demonstrates that he failed to monitor
his blood pressure and blood sugar as instructed.      (Doc. 11 at
322, 348, 377, 387).




                                      15
diagnosed   Plaintiff       with   uncontrolled        diabetes,    hand     cramps,

peripheral vertigo, vitamin D deficiency, and benign essential

hypertension and prescribed a mineral supplement, Claritin (for

sinus symptoms), Tramadol (for pain), Metformin (for diabetes),

and Lovastatin (for high cholesterol).                (Id. at 349).

     On   September    25,    2015,      Dr.    Taylor   completed      a   Clinical

Assessment of Symptoms, Pain, Fatigue and Weakness (CAP) form and

a Disability Questionnaire.          (Id. at 343, 345).          On the CAP form,

Dr. Taylor opined that Plaintiff had pain, fatigue, and/or weakness

“to such an extent as to be distracting to adequate performance of

work and daily activities;” that Plaintiff’s back and neck pain

were his most serious symptoms; that physical activity such as

walking, standing, lifting, or reaching would greatly increase

Plaintiff’s symptoms and cause distraction from and inability to

complete tasks; that side effects from Plaintiff’s prescribed

medication would have significant impact on his ability to perform

full-time work activity and would limit Plaintiff’s effectiveness

due to drowsiness and inattention; and that Plaintiff had been

functioning   at     this    level    for      nine   years.      (Id.      at   343).

Similarly, in the Disability Questionnaire, Dr. Taylor opined that

Plaintiff   cannot    perform      the    physical     and     mental   demands    of

sustained work activity; that Plaintiff “has severe neck & back

pain that prevents him from walking or standing over 15 minutes[,]

[and] [h]e has developed dizziness & gait instability;” that the


                                         16
onset   date    for    these   conditions      was   nine      years   ago;   that

Plaintiff’s     prescribed     medications      would    interfere     with   his

ability to function “because they cause drowsiness & decreased

concentration;” and that due to the listed conditions, Plaintiff

is unable to do a combination of sitting, standing, and walking in

an eight-hour day, without rest.            (Id. at 345).

     The ALJ assigned Dr. Taylor’s opinions in the CAP form and

Disability Questionnaire “little weight”.                   He found that the

opinions   were       uncorroborated    by    and    inconsistent      with   the

objective medical evidence in the record, including Dr. Taylor’s

own treatment records. (Id. at 45). As the ALJ noted, Dr. Taylor’s

physical examination findings, with few exceptions, were largely

normal; Dr. Taylor treated Plaintiff’s symptoms (including his

back,   neck,     shoulder,     and    extremity        pain    and    dizziness)

conservatively with medication; the pain medication helped; Dr.

Taylor never referred Plaintiff to a physical therapist or to any

type of specialist for treatment of his conditions or symptoms;

Dr. Taylor did not order x-rays of Plaintiff’s neck or back; and,

although   Dr.    Taylor    opined     that    Plaintiff’s       conditions   and

resulting severe functional limitations had existed for nine years

(since 2006), it is undisputed that Plaintiff worked not one, but

two jobs, until 2011.       (Id. at 45, 280).

     In addition to being inconsistent with his own treatment

records, Dr. Taylor’s opinions are inconsistent with the largely


                                       17
normal physical examination findings of consultative examiners,

Drs. Hernandez and Oquendo, who assessed no functional limitations

as a result of Plaintiff’s diabetes, high blood pressure, or

neuropathy.      (Id. at 337-41).         Dr. Taylor’s opinions also are

inconsistent with Plaintiff’s activities of daily living, which

include    caring   for   himself,   driving    daily,     attending     church

regularly, attending doctors’ appointments by himself, walking for

exercise, helping with household chores such as laundry and dishes,

cooking, shopping, writing, and handling his own finances.                (Id.

at 77-79, 271, 273-74).      As the ALJ found, the foregoing evidence

is   inconsistent    with   Plaintiff’s     claims   of    debilitating     and

disabling back, neck, and extremity pain, dizziness, and gait

instability.

      In sum, the foregoing substantial evidence reflects that the

opinions expressed by Dr. Taylor in the CAP form and Disability

Questionnaire were inconsistent with Dr. Taylor’s own records and

the record as a whole.        Therefore, the ALJ had good cause to

discredit those opinions.

            B. Substantial evidence supports the ALJ’s RFC
               assessment for a range of medium work with
               the stated restrictions.

      In his brief, Plaintiff argues that the ALJ’s finding that he

can perform a range of medium work is not supported by substantial

evidence given his impairments, discussed in detail above.                (Doc.

14   at   10).    The   Government   counters   that      the   ALJ   expressly


                                     18
considered these impairments and that the RFC is fully supported

by the substantial evidence.           (Doc. 17 at 6-8).      Having carefully

reviewed the record in this case, the Court finds that Plaintiff’s

claim is without merit.

      Residual functional capacity is a measure of what a claimant

can do despite his or her credible limitations.                See 20 C.F.R. §

404.1545.      Determinations of a claimant’s RFC are reserved for the

ALJ, and the assessment is to be based upon all the relevant

evidence of a claimant’s remaining ability to work despite his or

her impairments and must be supported by substantial evidence.

See Beech v. Apfel, 100 F. Supp. 2d 1323, 1331 (S.D. Ala. 2000)

(citing 20 C.F.R. § 404.1546 and Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997)); Saunders v. Astrue, 2012 U.S. Dist. LEXIS

39571, at *9-10, 2012 WL 997222, at *3-4 (M.D. Ala. Mar. 23, 2012).

Once the ALJ has determined the claimant’s RFC, the claimant bears

the   burden    of   demonstrating      that    the   ALJ’s   decision     is   not

supported by substantial evidence.             See Flynn v. Heckler, 768 F.2d

1273, 1274 (11th Cir. 1985).            Plaintiff has failed to meet his

burden in this case.

      As discussed, in the ALJ’s decision, the ALJ found that

Plaintiff    had     the   following   non-severe     impairments    that       were

severe in combination: type two diabetes, benign hypertension,

esophageal      reflux     disease,    unspecified     insomnia,    history       of

gastroparesis,       history    of     mononeuritis     of    the   left    lower


                                        19
extremity, possible history of lumbago, and possible history of

cervicalgia.        (Doc. 11 at 38).     The ALJ further determined that

Plaintiff has the RFC to perform a range of medium work with the

following restrictions: Plaintiff can stand and/or walk for at

least two hours without interruption and at least six hours over

the course of an eight-hour workday; Plaintiff can sit for at least

two hours without interruption and at least six hours over the

course of an eight-hour workday; Plaintiff can occasionally crawl;

Plaintiff     can    occasionally    climb     ramps,    stairs,       ladders,   and

scaffolds;     Plaintiff    cannot     climb      ropes,       poles,    or   trees;

Plaintiff     can    frequently     balance,    stoop,        kneel,    and   crouch;

Plaintiff     can    occasionally     work   in   poorly       ventilated      areas;

Plaintiff cannot work at unprotected heights; and Plaintiff can

frequently     operate    motorized     vehicles        and    operate     hazardous

machinery.     (Doc. 11 at 39).

       Based on the evidence detailed above, specifically including

Dr.    Taylor’s     treatment     records,     which     reflect        conservative

treatment resulting in largely normal examination findings, along

with    the    consultative       examination      report        and     Plaintiff’s

activities of daily living, the Court finds that substantial

evidence supports the ALJ’s finding that Plaintiff can perform a

range of medium work, with the stated restrictions.8                          Indeed,


8    Although Plaintiff has cited evidence in the record which he
claims supports a finding that he is disabled, that is, at best,

                                       20
Plaintiff has failed to show that any limitations caused by his

impairments either exceed the RFC or are not accommodated by the

RFC and its stated restrictions.     Accordingly, Plaintiff’s claim

must fail.9




a contention that the record evidence supports a different finding.
That is not the standard on review. The issue is not whether there
is evidence in the record that would support a different finding,
but whether the ALJ’s finding is supported by substantial evidence.
See Figueroa v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 181734,
at *15-16, 2017 WL 4992021, at *6-7 (M.D. Fla. Nov. 2, 2017)
(“Although Plaintiff cites to certain test results, notes, and
physical therapy findings as support for her contention that ‘there
were objective medical findings that support the doctor’s opinions
about [her] limitations’ . . ., this is, at best, a contention
that the record could support a different finding. This is not the
standard on review. The issue is not whether a different finding
could be supported by substantial evidence, but whether this
finding is.”).
9
     The Court finds unpersuasive Plaintiff’s argument that the
ALJ erred in failing to mention and assign weight to the Physical
RFC Assessment form prepared on October 15, 2014, by State agency
single decision-maker (“SDM”), Tracy Gulledge. (Doc. 14 at 12).
To the contrary, because the “SDM” designation connotes no medical
credentials, “a finding from such an individual is entitled to no
weight as a medical opinion, nor to consideration as evidence from
other non-medical sources.”    Bolton v. Astrue, 2008 U.S. Dist.
LEXIS 38568, at *10-11, 2008 WL 2038513, at *4 (M.D. Fla. May 12,
2008) (internal quotation marks and citation omitted). District
courts within the Eleventh Circuit “have uniformly held that a
residual functional capacity assessment from a single decision-
maker does not constitute substantial evidence to support an ALJ’s
decision.” Hall v. Astrue, 2012 U.S. Dist. LEXIS 86838, at *6,
2012 WL 2499177, at *2 (N.D. Ala. June 22, 2012). Indeed, the ALJ
would have erred had he afforded any weight, even minimal weight,
to Ms. Gulledge’s assessment.    See Hall, 2012 U.S. Dist. LEXIS
86838, at *9, 2012 WL 2499177, at *3. Accordingly, Plaintiff’s
argument is without merit.


                                21
            C. The ALJ complied with SSR 82-62, and his
               determination that Plaintiff is able to
               perform past relevant work is supported by
               substantial evidence.

     Plaintiff next argues that the ALJ erred in concluding that

he can return to his past relevant work as a beef boner, candy

mixer,    store   laborer,   and   tree     trimmer   helper   (groundsman),

without    making   any   specific    findings    regarding    the    physical

demands of the work as required by Social Security Ruling 82-62

(“SSR 82-62”).      (Doc. 14 at 13).       Plaintiff also argues that the

ALJ failed to sufficiently develop the record by attempting to

obtain detailed information about the physical requirements of

Plaintiff’s past work.       (Id.).        The Commissioner counters that

substantial evidence supports the ALJ’s finding that Plaintiff

retained his ability to perform his past relevant work and that

Plaintiff failed to meet his burden of establishing an inability

to perform past relevant work.             (Doc. 17 at 8-9).         The Court

agrees.

     A claimant bears the burden of showing that he can no longer

perform his past relevant work as he actually performed it, or as

it is performed in the general economy.               Waldrop v. Comm’r. of

Soc. Sec., 379 F. App’x 948, 953 (11th Cir. 2010) (per curiam)

(citing Jackson v. Bowen, 801 F.2d 1291, 1293–94 (11th Cir. 1986)

(per curiam)).      Even though a claimant has the burden of showing



                                      22
he can no longer perform his past relevant work, the Commissioner

has the obligation to develop a full and fair record.   Schnorr v.

Bowen, 816 F.2d 578, 581 (11th Cir. 1987) (citations omitted).   To

develop a full and fair record, an ALJ must consider all of the

duties of that past relevant work and evaluate a claimant’s ability

to perform the past relevant work in spite of his impairments.

Levie v. Comm’r of Soc. Sec., 514 F. App’x 829, 831 (11th Cir.

2013) (per curiam).

     SSR 82–62 requires the ALJ, when finding that an individual

can perform past relevant work, to make the “following specific

findings of fact: 1. A finding of fact as to the individual’s RFC.

2. A finding of fact as to the physical and mental demands of the

past job/occupation. 3. A finding of fact that the individual’s

RFC would permit a return to his or her past job or occupation.”10

SSR 82–62, 1982 SSR LEXIS 27, at *10, 1982 WL 31386, at *4 (1982).

A claimant is the primary source for vocational information, and

“statements by the claimant regarding past work are generally

sufficient for determining the skill level; exertional demands and

nonexertional demands of such work.”    SSR 82–62, 1982 SSR LEXIS

27, at *6-7, 1982 WL 31386, at *3.


10   Plaintiff concedes that the ALJ’s decision contains specific
findings of fact as to his RFC and that his RFC would permit a
return to his past jobs or occupations. However, Plaintiff asserts
that the ALJ failed to make the required findings of fact as to
the physical demands of his past work. (Doc. 14 at 13).


                                23
       As noted, “the claimant must show that he is not ‘able to

perform his past kind of work, not that he merely [is] unable to

perform a specific job he held in the past.’”                  Douglas v. Comm’r

of Soc. Sec., 486 F. App’x 72, 74 (11th Cir. 2012) (per curiam)

(quoting Jackson, 801 F. 2d at 1293); see also Williams v. Astrue,

2009 U.S. Dist. LEXIS 130299, at *14-15, 2009 WL 1922208, at *5

(M.D. Fla. July 2, 2009).

       “[W]here it is determined that a claimant can perform a past

job as it is usually performed in the national economy, an ALJ may

rely   upon   job    descriptions    set    forth      in    the   Dictionary    of

Occupational Titles.”      Williams, 2009 U.S. Dist. LEXIS 130299, at

*15, 2009 WL 1922208, at *5.          The occupational descriptions set

forth in the DOT provide information about the demands of jobs as

they are actually performed in the national economy, which is

sufficient    to    describe   the   physical    and    mental     demands     of a

claimant’s past relevant work as it was actually performed in the

national economy.      Newton v. Astrue, 2008 U.S. Dist. LEXIS 110174,

at *45-46, 2008 WL 915923, at *13 (N.D. Ga. Apr. 1, 2008).                     ALJs

are required to take administrative notice of the DOT, and the DOT

is recognized by the Social Security Administration as a reliable,

authoritative government source.            Washington v. Comm’r of Soc.

Sec., 906 F.3d 1353, 1364-65 (11th Cir. 2018).                      In addition,

although vocational expert testimony is not required to determine

whether a     claimant   can   perform     his   past       relevant   work,   such


                                      24
testimony may be considered in the step four evaluation.                 Hennes

v. Comm’r of Soc. Sec. Admin., 130 F. App’x 343, 346 (11th Cir.

2005) (per curiam).

       In this case, Plaintiff provided vocational documentation in

the form of two work history reports.              (Doc. 11 at 251-57, 279-

87).     In the first work history report, Plaintiff described his

work as a “ground man” with a tree service from 2003 to 2011, which

entailed cutting limbs off trees near power lines, placing cut

limbs in piles, and picking up and putting loose branches in a

truck.    (Id. at 252).      In the report, Plaintiff listed the lifting,

carrying, postural, and manipulative requirements of the job. (See

id.).     Plaintiff provided another work history report shortly

thereafter,     where   he    provided    information     regarding    his    tree

service job, as well as his jobs as a store laborer, lumber

stacker, candy maker, septic tank maker, and window maker.                    (Id.

at   280-86).     For     these   jobs,       Plaintiff   provided    brief    job

descriptions and listed postural, exertional, and manipulative

requirements.     (See id.).

       At the administrative hearing, the ALJ questioned Plaintiff

at length about his work history, and Plaintiff testified at length

about his former job duties as a beef boner, tree trimmer, truck

stop worker, and candy mixer.            (Id. at 59-66).      The VE, who had

the benefit of both Plaintiff’s testimony and his work history

reports, opined at the hearing that Plaintiff’s “past work would


                                         25
be that of a beef boner which would be medium, semi-skilled, SVP:

4, DOT 525-684-010; a candy mixer, medium, semi-skilled, SVP: 2,

DOT 520.684-014; a store laborer, this is the Mr. Roy’s, medium,

unskilled, SVP: 2.   He indicated light in his performance based on

Exhibit B7E [work history report], DOT 922.687-058.”   (Id. at 81).

The VE also provided two jobs for Plaintiff’s tree work, one based

on the information in the work history reports and one based on

Plaintiff’s testimony at the hearing.     First, the VE noted that

Plaintiff had just testified that he climbed trees and worked from

a bucket, which corresponded to the job of tree trimmer, “heavy,

semi-skilled, SVP: 4, DOT: 408.664-010.”     (Id. at 82).     The VE

also noted that “in the record [Plaintiff] had referred to himself

as a groundsman and that would be a tree trimmer helper, medium,

unskilled, SVP: 2, DOT 408.667-010.”    (Id.).

     After the VE’s testimony concerning Plaintiff’s past relevant

work, the ALJ posed a number of hypotheticals to the VE, including

a complete hypothetical containing all the functional limitations

consistent with the Plaintiff’s RFC.    (See id. at 82-83).   The VE

noted that the hypothetical would allow for the performance of the

previously identified positions of beef boner, candy mixer, store

laborer, and tree trimmer helper, but not the heavy work of tree

trimmer.   (Id. at 83).

     Based on the VE’s testimony (which the ALJ found to be based

on and consistent with the DOT), the ALJ found that Plaintiff “is


                                 26
capable of performing past relevant work as a beef boner, candy

mixer, store laborer, and a tree trimmer helper.             This work does

not require the performance of work-related activities precluded

by the claimant’s residual functional capacity.”             (Id. at 46-47)

(internal citations omitted).

     Based on the foregoing, the Court finds that the record

contained sufficient evidence regarding the physical and mental

demands of Plaintiff’s past relevant work, including testimony by

Plaintiff    and   work   history   reports    that   provided    information

regarding the exertional, postural, and manipulative requirements

of Plaintiff’s former jobs.         Additionally, the ALJ permissibly

relied on the VE’s testimony regarding Plaintiff’s past relevant

work, both as it was actually performed and as it is generally

performed.     While SSR 82-62 requires “that care ‘be taken to obtain

a precise description of the particular job duties’ at issue, the

ruling only requires that sufficient documentation be obtained ‘to

permit a decision as to the individual’s ability to return to such

past work.’”     Nobles v. Astrue, 2009 U.S. Dist. LEXIS 9389, at *6,

2009 WL 275643, at *2 (M.D. Ala. Feb. 5, 2009) (quoting SSR 82-

62, 1982 SSR LEXIS 27, at *7-9, 1982 WL 31386, at *3.             There is no

doubt   that    the   record   in    this     case    contained   sufficient

documentation and testimony to permit an informed determination of

Plaintiff’s ability to perform past relevant work.




                                     27
      Plaintiff’s argument that the ALJ violated SSR 82-62 by

failing to adequately evaluate and address Plaintiff’s ability to

perform    the   physical   duties   of    his   past   relevant    work   is

unpersuasive.      Even assuming arguendo that the ALJ failed to

provide a sufficiently exhaustive analysis of the physical demands

of Plaintiff’s past relevant work as it was actually performed by

Plaintiff, the ALJ nevertheless permissibly relied upon the DOT

and the VE’s testimony in determining that Plaintiff could return

to his past relevant work as generally required by employers in

the national economy.       See Newton, 2008 U.S. Dist. LEXIS 110174,

at *45, 2008 WL 915923, at *13 (finding that “the ALJ did not have

to determine the physical and mental demands of Plaintiff’s past

relevant work as she actually performed them with great detail”

because the ALJ relied on the DOT in determining whether Plaintiff

could perform her past relevant work as it was actually performed

in   the   national   economy);   accord   Rosario   v.   Colvin,   2016   WL

7539700, at *7 (S.D. Fla. July 29, 2016); Parker v. Astrue, 2008

U.S. Dist. LEXIS 69244, at *28-29, 2008 WL 4195467, at *9 (M.D.

Fla. Sept. 12, 2008); Nava v. Berryhill, 2019 U.S. Dist. LEXIS

685, at *23-24, 2019 WL 92620, at *7 (M.D. Fla. Jan. 3, 2019).

Notably, Plaintiff has made no attempt to show that his former job

duties were distinct from those listed by the VE or that the jobs

identified by the VE are incompatible with the RFC as found by the




                                     28
ALJ.    Therefore, he has not met his burden to show an inability to

return to his past relevant work.

       Based    on    the   foregoing,    the    Court    finds    that   the    ALJ

adequately      explained      his   determination       that   Plaintiff     could

perform his past relevant work as a beef boner, candy mixer, store

laborer, and tree trimmer helper and that the ALJ’s determination

is supported by substantial evidence.                Thus, Plaintiff’s claim

must fail.

               D. The ALJ developed a full and fair record
                  even in the absence of additional testing
                  and consultative examinations.

       Plaintiff next argues that the ALJ failed to develop a full

and    fair    record    by,   “at   a   minimum,”   not    ordering      a   second

consultative examination that included x-rays of the cervical and

lumbar spine and completion of an RFC form by the examiner, as

well as a neurological consultative examination.                  (Doc. 14 at 1).

The Commissioner counters that it was Plaintiff’s burden to produce

evidence of his disabling functional limitations and that, in any

event, the record contained sufficient medical evidence and other

evidence to support the ALJ’s findings as to Plaintiff’s functional

limitations.         (Doc. 17 at 11-13).        Having reviewed the record at

length, the Court finds that Plaintiff’s claim is without merit.

       It is well-established that a hearing before an ALJ in a

social security case is inquisitorial and not adversarial.                    Ingram

v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1269 (11th Cir.


                                         29
2007).   A claimant bears the burden of proving disability and of

producing evidence in support of his claim, while the ALJ has “a

basic duty to develop a full and fair record.”           Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam); see

also Ingram, 496 F.3d at 1269.

     In fulfilling the duty to conduct a full and fair inquiry,

the ALJ is required to order a consultative examination where the

record establishes that such an examination is necessary to enable

the ALJ to render a decision.    Holladay v. Bowen, 848 F.2d 1206,

1210 (11th Cir. 1988).   However, the ALJ is not required to order

a consultative examination where the record contains sufficient

evidence to permit the ALJ to make an informed decision.    Ingram,

496 F.3d at 1269.   Further, “there must be a showing of prejudice

before [the court] will find that the claimant’s right to due

process has been violated to such a degree that the case must be

remanded to the Secretary for further development of the record.”

Brown v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995).   In evaluating

the necessity for a remand, the Court is guided by “whether the

record reveals evidentiary gaps which result in unfairness or clear

prejudice.”   Id. (citations and internal quotation marks omitted).

     In the instant case, the record before the ALJ included the

2011-2015 treatment records from Dr. Taylor, the physician who

treated and evaluated Plaintiff with regard to his allegedly

disabling conditions.     These records included the results of


                                 30
multiple physical examinations, blood pressure and blood glucose

readings, and urinalysis and blood test results.             Plaintiff was

also able to obtain written form opinions from Dr. Taylor as to

Plaintiff’s functional limitations.          The record further included

Plaintiff’s    hearing     testimony,    as     well    as   reports      and

questionnaires completed by Plaintiff and his sister.

       Moreover,   as    detailed   above,     a   consultative     medical

examination of Plaintiff was performed on October 1, 2014, by Drs.

Hernandez and Oquendo.      (Doc. 11 at 333-41).       Plaintiff correctly

notes that although the State agency requested a statement by the

examining   consultative    physicians   expressing     their   opinion    of

Plaintiff’s ability to do work-related activities despite his

impairments, they failed to provide such a statement.             (See Doc.

14 at 17; Doc. 11 at 333-41).       Plaintiff also points out that no

x-rays were taken at the consultative examination.              (Doc. 14 at

17).    In addition, Plaintiff asserts that the examination was

“cursory” and did not include a musculoskeletal examination or any

additional testing aside from a visual exam.              (Id. at 16-17).

Plaintiff’s contention is without merit.           The record shows that

the consultative examiners performed a full physical examination,

which included a musculoskeletal examination.             (See Doc. 11 at

339).   Additionally, the examiners performed neurological testing,

which included a monofilament test, thus contradicting Plaintiff’s

claim that the record does not include any testing to assess his


                                    31
diabetes-related neurological manifestations.              (See Doc. 11 at

339; Doc. 14 at 17).

      Plaintiff cites Dillard v. Astrue, 834 F. Supp. 2d 1325 (S.D.

Ala. 2011), for the proposition that the ALJ was required to base

his   assessment    of   Plaintiff’s    functional    limitations      on     a

function-by-function RFC assessment by a treating or examining

physician.     (Doc. 14 at 16).    In other words, Plaintiff is now

arguing that the forms completed by Dr. Taylor, his treating

physician,   were   insufficient   because   they    did    not    contain    a

function-by-function      assessment    “addressing        limitations       in

[Plaintiff’s] ability to stand, walk, lift, carry, climb, reach,

and handle.”    (See id.).     However, it was Plaintiff’s burden to

produce evidence in support of his claim, and he could have

obtained a function-by-function assessment from Dr. Taylor who

presumably completed the CAP form and questionnaire at the request

of Plaintiff and/or his counsel.         Furthermore, multiple courts

have rejected the argument that an ALJ’s RFC assessment is not

based on substantial evidence simply because the record does not

contain a    formal RFC assessment by an examining medical source.

an urged by Plaintiff.       See, e.g., Reed v. Berryhill, 2017 U.S.

Dist. LEXIS 146149, at *8, 2017 WL 3977924, at *3 (S.D. Ala. Sept.

11, 2017).     Instead, the record simply must contain sufficient

evidence for the ALJ to make an informed decision.                See Ingram,

496 F.3d at 1269. As noted supra, the record in this case contained


                                   32
sufficient information upon which the ALJ was able to make an

informed decision.

      Plaintiff also contends that the administrative record did

not   include     any    x-rays,   CT     scans,     or   MRIs   to   assess    his

musculoskeletal impairments, and he argues that, at a minimum, x-

rays of his cervical and lumbar spine were necessary to allow the

ALJ to determine the nature and severity of his impairments and

his RFC.   (Doc. 14 at 17).        To the contrary, the Court has already

determined that the record was sufficient to allow the ALJ to

determine the nature and severity of Plaintiff’s impairments and

his RFC.     Moreover, Plaintiff was represented by counsel, and

neither Plaintiff nor his counsel suggested at the administrative

hearing    that    the    ALJ    should      order    additional      testing   or

consultative examinations, nor did they suggest, as Plaintiff does

now, that Dr. Taylor failed to maintain detailed treatment notes,

that Dr. Taylor should have ordered x-rays or MRIs or referred

Plaintiff to specialists, or that the absence of x-rays or MRIs

was the result of Plaintiff lacking health insurance or the ability

to pay for such tests.          Although the ALJ had a duty to fully and

fairly develop the record, further consultative exams and tests

were not necessary based on the record in this case.                  See Ogden v.

Colvin, 2014 WL 351926, at *10 (N.D. Fla. Jan. 31, 2014) (citing

Wall v. Astrue, 561 F.3d 1048, 1062-63 (10th Cir. 2009)); Ingram,

496 F.3d at 1269 (finding that the ALJ was not required to order


                                        33
a   mental    consultative      examination      on    his   own      motion      because

claimant had an obligation to raise the issue of her mental

capacity at her hearing and because the ALJ had enough information

to make an informed decision).

      In     sum,    the    record   does      not    establish       that    a    second

consultative examination including x-rays of Plaintiff’s cervical

and lumbar spine and completion of an RFC form and an additional

neurological consultative examination were necessary to enable the

ALJ to make an informed decision.               The ALJ had before him all of

Plaintiff’s     relevant      treatment     records,     including       the      results

numerous clinical examinations over a multi-year period.                          The ALJ

also had the record from Plaintiff’s consultative examination,

where Plaintiff underwent a physical examination, including a

musculoskeletal and neurological examination, and an eye exam.

The   ALJ     also    had     Plaintiff’s       testimony       and     documentation

concerning     his    activities     of     daily     living.         There       were   no

discernible evidentiary gaps in the record which resulted in

unfairness or clear prejudice to Plaintiff, and Plaintiff can only

speculate that additional testing would have revealed evidence to

support his claim of disability.                Accordingly, the ALJ did not

breach his duty to fairly and fully develop the record by not

ordering additional consultative examinations and tests.




                                          34
              E. Plaintiff’s argument that an individual
                 with his vocational profile who was limited
                 to “light” work and unable to perform past
                 work would be disabled under Rule 202.06
                 of the Medical-Vocational Guidelines is
                 irrelevant.

     Last,      Plaintiff    asserts    that     an   individual     with   his

vocational profile, as summarized by the ALJ, would be categorized

as disabled under Rule 202.06 of the Medical-Vocational Guidelines

(“Grids”)11 if he was limited to “light” work and was unable to

return   to    his   past   relevant   work.      (Doc.   14   at   18).    The

Commissioner counters that the ALJ resolved Plaintiff’s claim at

step four, so that Plaintiff’s ability to perform other work was

irrelevant to the decision.        (Doc. 17 at 13).        The Commissioner

also points out that Plaintiff’s argument is immaterial because it

is based on the Plaintiff’s contention that he was limited to light

work, contrary to the ALJ’s finding that Plaintiff was able to

perform a range of medium work.         (Id.).    The Court agrees.

     As detailed above, the ALJ found that Plaintiff could perform

a reduced range of medium work, and that determination is supported


11   “The Grids are a series of matrices which correlate to a set
of variables — the claimant’s residual functional capacity, age,
education, background, and previous work experience — and can be
used, at step five, to determine whether claimant has the ability
to adjust to other work in the national economy.” Heatly v. Comm’r
of Soc. Sec., 382 F. App’x 823, 825 n.4 (11th Cir. 2010) (per
curiam).   “On entry of these variables into their appropriate
matrix, a determination of disabled or not disabled is rendered.”
Id.


                                       35
by substantial evidence.        Accordingly, the question of whether

Plaintiff would be disabled under Rule 202.06 if he was limited to

light work is irrelevant, particularly since the ALJ found at step

four that Plaintiff was not disabled because he could perform his

past relevant work.       For each of these reasons, there was no need

for the ALJ to consider step five or the possible applications of

the Grids.     Accordingly, Plaintiff’s claim must fail.

VIII.        Conclusion

     For     the   reasons   set   forth     herein,    and    upon   careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for a period of

disability,     disability    insurance     benefits,    and    supplemental

security income be AFFIRMED.

     DONE this 28th day of March, 2019.

                                                 /s/ SONJA F. BIVINS
                                           UNITED STATES MAGISTRATE JUDGE




                                    36
